223 F.2d 355
96 U.S.App.D.C. 63
Harvey E. WITHERSPOON, Appellant,v.UNITED STATES of America, Appellee.
No. 12499.
United States Court of Appeals District of Columbia Circuit.
Argued May 26, 1955.Decided June 9, 1955.

Mr. William B. Bryant, Washington, D.C.  (appointed by this court), with whom Messrs. William C. Gardner and Joseph C. Waddy, Washington, D.C., were on the brief, for appellant.
Mr. Samuel J. L'Hommedieu, Jr., Asst. U.S. Atty., with whom Messrs. Leo A. Rover, U.S. Atty., Lewis Carroll and Thomas A. Flannery, Asst. U.S. Attys., were on the brief, for appellee.
Before EDGERTON, WASHINGTON, and DANAHER, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction for violations of the narcotics laws.  We find no error affecting substantial rights.


2
Affirmed.